Case: 21-60630     Document: 00516416665         Page: 1     Date Filed: 08/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                        August 2, 2022
                                  No. 21-60630
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   Javier Antonio Molina-Ponce,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A099 666 542


   Before Smith, Dennis, and Southwick, Circuit Judges.
   Per Curiam:*
          Javier Antonio Molina-Ponce, a native and citizen of El Salvador,
   petitions for review of the Board of Immigration Appeals’s (“BIA”) denial
   of his motion to reconsider the BIA’s denial of his motion to reopen his
   removal proceedings.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60630      Document: 00516416665           Page: 2     Date Filed: 08/02/2022




                                     No. 21-60630


          We review the BIA’s denial of a motion to reconsider for abuse of
   discretion. Lowe v. Sessions, 872 F.3d 713, 715 (5th Cir. 2017). Legal
   conclusions are reviewed de novo. Id. Molina-Ponce argues that his untimely-
   filed motion to reconsider should be equitably tolled. He also argues that the
   BIA erred in not exercising its sua sponte authority under Section 1003.2(a)
   to reconsider its decision. However, this court lacks the jurisdiction to
   review the BIA’s discretionary decisions under Section 1003.2(a). See
   Gonzalez-Cantu v. Sessions, 866 F.3d 302, 306 (5th Cir. 2017).
          It appears that Molina-Ponce is attempting to circumvent the
   jurisdictional bar regarding his motion to reconsider by requesting equitable
   tolling. See Lugo-Resendez v. Lynch, 831 F.3d 337, 343 (5th Cir. 2016). This
   court, though, still lacks jurisdiction on that issue because he failed to exhaust
   his administrative remedies by not sufficiently raising it before the BIA first.
   See Avelar-Oliva v. Barr, 954 F.3d 757, 766 (5th Cir. 2020).
          The petition for review is DISMISSED.




                                           2